DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 21-30 in the reply filed on 4/7/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner (US 2013/0053921) in view of Ollivier (US 2015/0283376).

    PNG
    media_image1.png
    481
    186
    media_image1.png
    Greyscale

 	Regarding claims 1-7, 27-30, Bonner discloses substantially the same invention as claimed (Figure 3A provided above for quick reference), including a leadless cardiac pacing device including a body, a proximal hub, and a distal fixation member opposite the proximal hub (Figures 1, 3A), and a first elongate shaft having a lumen extending from a distal end of the elongate shaft proximally into the elongate shaft and a transverse member extending transversely across the lumen (Figure 2B), wherein the proximal hub includes a transverse channel (Figure 3A: groove G; Paragraph 20) extending into the proximal hub, the transverse channel being configured to engage the transverse member.
 	Further regarding claim 1, Bonner does not disclose the distal fixation member is a helical fixation member.  However, Ollivier teaches a leadless cardiac pacing device may comprise a helical fixation member (Figure 1), in order to anchor the device with a screwing motion.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bonner as taught by Ollivier to include a helical fixation member as recited, in order to anchor the device with a screwing motion.
 	Regarding claim 10, Bonner does not disclose the details of the transverse member.  However, Ollivier teaches a transverse member of a delivery device may be inelastic (Paragraphs 46-49), in order to provide a conventional snare loop.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bonner as taught by Ollivier to include a transverse member construction as recited, in order to provide a conventional snare loop.
 	Further regarding claim 27, Bonner discloses the transverse member is configured to engage the transverse channel when the proximal hub is disposed within the lumen (Paragraph 25: snare remains engaged with hub when pulled into catheter).
Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt (US 2015/0051611), Klenk (US 2016/0067446) show leadless delivery systems with transverse members engaging proximal hubs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792